UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                          DECISION AND ORDER
             v.                                              17-CR-199-A

TYWON STEPHENSON,

                                 Defendant.


      Defendant Tywon Stephenson has moved pursuant to Fed. R. Crim. P.

11(d)(3) to withdraw a guilty plea to knowingly possessing a short-barrel shotgun in

violation of 26 U.S.C. § 5861(d). For the reasons stated below, the Court finds that

defendant Stephenson’s guilty plea lacked a factual basis to satisfy the knowledge

element of that offense. The guilty plea was therefore invalid and is vacated.

                                    DISCUSSION

      The Court presumes the parties’ familiarity with the prior proceedings and all

of the arguments relevant to defendant Stephenson’s motion to withdraw his guilty

plea. A defendant may be permitted to withdraw a guilty plea after the plea has

been formally accepted by a court, but before sentencing, for “any fair and just

reason.” Fed. R. Crim. P. 11(d)(2)(B). Ordinarily, a Rule 11(d) motion to withdraw a

guilty plea requires the Court to consider:

             (1) whether the defendant has asserted his or her legal
             innocence in the motion to withdraw the guilty plea; (2) the
             amount of time that has elapsed between the plea and the
             motion (the longer the elapsed time, the less likely
             withdrawal would be fair and just); and (3) whether the
             government would be prejudiced by a withdrawal of the plea.

United States v. Schmidt, 373 F.3d 100, 102-03 (2d Cir. 2004) (per curiam). But the

defendant in this case argues that his guilty plea lacked a factual basis, and

additional considerations apply when that issue is raised. Rule 11(b)(3) requires

that if the Court finds that a guilty plea lacked a factual basis at any time before

imposition of sentence, it is required to simply vacate the plea and to enter a plea of

not guilty on behalf of the defendant. United States v. Smith, 160 F.3d 117, 121 (2d

Cir. 1998) (construing prior version of Rule 11(b)(3)).

      To determine whether there is an adequate factual basis for a guilty plea

pursuant to Rule 11(b)(3):

             [t]he overarching requirement is that the court “assure itself
             simply that the conduct to which the defendant admits is in
             fact an offense under the statutory provision under which he
             is pleading guilty.” United States v. Maher, 108 F.3d 1513,
             1524 (2d Cir. 1997). “Requiring this examination of the
             relation between the law and the acts the defendant admits
             having committed is designed to ‘protect a defendant who is
             in the position of pleading voluntarily with an understanding
             of the nature of the charge but without realizing that his
             conduct does not actually fall within the charge.’ ” Id.,
             quoting McCarthy v. United States, 394 U.S. 459, 467
             (1969), in turn quoting Fed. R. Crim. P. 11 advisory
             committee’s note.

United States v. Garcia, 587 F.3d 509, 518 (2d Cir. 2009) (footnote omitted). The

Court is free to rely upon admissions by the defendant, statements by the United

States, and any reliable information in the record that is relevant and material.

United States v. Culbertson, 670 F.3d 183, 190-91 (2d Cir. 2012) (quoting Maher,



                                            2
108 F.3d at 1524). While a court is not required “to weigh evidence to assess

whether it is even more likely than not that the defendant is guilty,” Maher, 108 F.3d

at 15241 , the factual-basis requirement applies to each element of the offense to

which the defendant pleads guilty. See e.g., United States v. Adams, 448 F.3d 492,

500-02 (2d Cir. 2006); United States v. Gonzalez, 420 F.3d 111, 133 (2d Cir. 2005).

       In this case, defendant Stephenson appeared with counsel on December 19,

2017, and signed a Plea Agreement in which he agreed to plead guilty to the

Information charging his April 24, 2017 possession of a short-barrel shotgun in

violation of 26 U.S.C. § 5861(d). Dkt. Nos. 19-22. The Plea Agreement listed four

elements of the § 5861(d) offense charged in the Information as follows:

              a. the defendant knowingly possessed a firearm;

              b. this firearm was a shotgun having a barrel of less than
                 18 inches in length;

              c. the defendant knew of the characteristics of this firearm,
                 that is, that it was a shotgun having a barrel of less than
                  18 inches in length; and

              d. this firearm was not registered to the defendant in the
                 National Firearms Registration and Transfer Record.

Dkt. No. 21, p. 2, ¶ 3. That is a correct statement of the elements of the § 5861(d)

offense charged in the Information. See e.g., United States v. Harris, 192 F. Supp.



       1
           The United States relies primarily upon case law involving the legal sufficiency of
evidence to support a jury verdict to argue that the Court should find adequate facts to support
the knowledge element of the § 5861(d) offense. See Dkt. No 47, pp. 10-13. The amount and
quality of evidence necessary under Fed. R. Crim. P. 11(b)(3) to support a guilty plea is
generally less than that. Maher, 108 F.3d at 1524.

                                                3
3d 337, 343 (W.D.N.Y. 2016) (citing 2 Leonard B. Sand et al., Modern Federal Jury

Instructions, — Criminal, ¶ 35.16 (Matthew Bender)); see generally, United States v.

White, 863 F.3d 784 (8th Cir. 2017) (discussing Staples v. United States, 511 U.S.

600 (1994)). The defendant acknowledged the elements of the offense during his

plea allocution. Dkt. No. 41, pp. 15-16.

      The next paragraph in the Plea Agreement between the United States and

defendant Stephenson, entitled “Factual Basis,” stated:

             4. The defendant and the government agree to the following facts,

      which form the basis for the entry of the plea of guilty including relevant

      conduct:

             a. On April 24, 2017, at approximately 3:30 p.m., law
             enforcement officers executed a state search warrant on the
             defendant, TYWON STEPHENSON, and his residence
             at 1511-17th street, lower apt. Niagara Falls, New York
             (hereinafter "Subject Residence"). Officers had obtained
             video footage that was recorded in the stairway next to the
             Subject Residence. The video shows on April 20, 2017, at
             approximately 11:30 pm, STEPHENSON in the doorway
             holding what appears to be a short-barrel shotgun, while
             other unidentified males are on the front porch.
             STEPHENSON can be seen displaying the shotgun at
             times, and then putting it back in the doorway of the
             residence.

             b. In executing the search warrant, officers found on the
             living room couch of the Subject Residence a Mossberg
             12-gauge shotgun, loaded with six (6) 12-gauge shotgun
             shells and bearing serial number U3I0652. The shotgun has
             a barrel that was visibly cut to a shortened length. Later
             examination of the shotgun revealed that it was operable,
             with an altered barrel that is 16 and 3/8 inches long. Thus,
             the shotgun meets the definition of a firearm under 26


                                           4
             U.S.C. § 5845(a) and must be registered with the National
             Firearms Registration and Transfer Record (NFRTR) under
             26 U.S.C. § 5841. Record checks with the NFRTR show that
             the shotgun was not registered.

             c. In a post-arrest, post-Miranda interview, STEPHENSON
             admitted that the shotgun was his. When asked if he cut
             down the shotgun, he stated that he bought it the way it is,
             for $100.

Dkt. No. 21, pp. 2-3, ¶ 4. The defendant acknowledged these facts during his plea

allocution. Dkt. No. 43, pp. 6-7. The factual summary refers to no direct evidence

that the defendant knew that the shotgun barrel was less than 18 inches in length.

Id.

      The factual summary at paragraph 4 of the Plea Agreement establishes that

the barrel of the shotgun had been “visibly cut,” but not that the defendant had cut

the barrel, or even that the defendant was aware that the barrel had been cut when

he possessed the shotgun. Dkt. No. 21, pp. 2-3, ¶ 4. The summary establishes that

the defendant denied cutting the barrel himself when he was interviewed after his

arrest. Id. It does not indicate whether the defendant was asked whether he was

aware that the barrel was less than 18 inches in length when he possessed the gun.

Id.; see Dkt. No. 1, ¶ 5 (same).

      The factual summary does establish that the barrel of the shotgun had a

“shortened length.” Dkt. No. 21, pp. 2-3, ¶ 4. It does not indicate whether the

defendant recognized that the barrel had been “shortened” when he possessed the

shotgun on April 24, 2017. Id. Similarly, although the summary establishes that a



                                          5
later measurement of the barrel determined the barrel was 16 and 3/8ths inches in

length — which is 1 and 5/8th inches less than the 18 inch threshold — the

summary does not show, or contain circumstances giving rise to inferences that

show, that the defendant had recognized the barrel was less than 18 inches.

       Moreover, during the plea allocution in open Court on December 19, 2017,

when the Assistant United States Attorney described the evidence that the United

States would introduce at trial to prove the § 5861(d) offense, see Dkt. No. 38, pp.

6-7, no evidence proffered showed that it was likely that defendant Stephenson

knew the barrel of the shotgun was less than 18 inches in length. And nothing the

United States said combined with any other information before the Court at the time

of the guilty plea, including everything the defendant acknowledged during the

proceeding, satisfied the knowledge element, either2.

       The United States argues that the Court should infer from the fact that the

barrel of the shotgun possessed by defendant Stephenson was 16 and 3/8ths

inches in length that the defendant must have known that the barrel was less than

18 inches. Dkt. No. 47, pp. 11-13. But the 1 and 5/8ths inch difference is not that

large, and the Court is unable to conclude that it was apparent to the defendant that

the barrel was less than 18 inches. There was not enough information before the

Court to support an inference that an average person would recognize that the


       2
          The Court may find a factual basis for guilty plea anywhere in the record at the time of
the plea. United States v. Culbertson, 670 F.3d 183, 190-91 (2d Cir. 2012); United States v.
Adams, 448 F.3d 492, 499 (2d Cir. 2006), citing Irizarry v. United States, 508 F.2d 960, 967 (2d
Cir. 1974).

                                                6
barrel of the defendant’s shotgun was less than 18 inches in length, let alone to

support an inference that a person with a disability similar to the defendant’s, see

Dkt. No. 43, pp. 5-8, 18-23, would recognize it.

      A defendant’s agreement to plead guilty to a charge is not alone enough to

sustain the plea. See United States v. Adams, 448 F.3d 492, 500-501 (2d Cir.

2006). In this case, Rule 11(b)(3) requires a basis in the record of the plea

proceeding to conclude it was likely that defendant Stephenson knew that the barrel

of his shotgun was less than 18 inches in length when he possessed it, see United

States v. Maher, 108 F.3d 1513, 1524 (2d Cir. 1997), and the record before the

Court at the time of the defendant’s guilty plea is insufficient to meet that standard.

      Under Federal Rule of Evidence 11(h), a harmless error does not invalidate a

guilty plea proceeding. Here, however, the Court finds nothing in the record that the

parties might have relied upon to satisfy the factual basis requirement for the

knowledge element of the § 5861(d) offense. Under these circumstances,

acceptance of the defendant Stephenson’s guilty plea was not a harmless error:

             [a] lack of a factual basis for a plea is a substantial defect
             calling into question the validity of the plea. See Godwin v.
             United States, 687 F.2d 585, 591 (2d Cir. 1982) “Such
             defects are not technical, but are so fundamental as to cast
             serious doubt on the voluntariness of the plea,” Id. (internal
             citations omitted), and require reversal and remand so that
             the defendant may plead anew or stand trial. Id.

United States v. Adams, 448 F.3d 492, 502 (2d Cir. 2006).

      Moreover, the post-plea record before the Court shows that the shotgun also



                                            7
had an altered and shortened buttstock and a pistol grip. Dkt. No. 43, p. 9, ¶ 30;

Dkt. No. 47, pp. 10-11; Dkt. No. 47-2, p. 2. The barrel was longer relative to the

length of the shotgun as a whole, and that could make it even less likely that the

barrel would obviously appear less than 18 inches in length. In addition, defendant

Stephenson’s post-plea submissions show that he has cognitive impairments that

are relevant to whether he can be expected to have recognized that the barrel of the

shotgun was less than 18 inches in length. Dkt. No. 43, Ex. B (under seal); see

also Dkt. No. 38, pp. 6-8. The defendant may have entered the guilty plea without

realizing that his conduct did not actually fall within all the elements of the § 5861(d)

offense. That is what the factual basis requirement of Rule 11(b)(3) is designed to

prevent. See McCarthy v. United States, 394 U.S. 459, 467 (1969 (construing prior

version of Rule 11(b)(3))). The Court therefore vacates the defendant’s guilty plea.

The Court need not address the other grounds raised by the defendant in support of

his Rule 11(d) motion to withdraw his guilty plea.

                                    CONCLUSION

      For the reasons stated above, the Court finds the facts proffered during

defendant Stephenson’s plea allocution did not show that the defendant knew that

the shotgun he possessed had a barrel length of less than 18 inches when he

possessed it. Because that knowledge is an element of the § 5861(d) offense, the

factual basis for the defendant’s guilty plea was inadequate. Fed. R. Crim. P.

11(b)(3). Because no other information in the record at the time of the guilty plea



                                            8
satisfied the knowledge element of the offense, the deficiency of the plea allocution

was not a harmless error, and the defendant’s guilty plea was therefore invalid. The

defendant’s guilty plea is vacated, and the Court enters a plea of not guilty to the

pending Information on behalf of the defendant. The parties shall appear for further

proceedings on December 11, 2018 at 10:00 a.m.

      IT IS SO ORDERED.

                                          Richard J. Arcara___________
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT

Dated: December 10, 2018




                                           9
